DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3-4, amended parent claim 1 now recites an outer diameter of the cylinder portion. Claims 3-4 recite “an outer diameter of the cylinder portion”, making it unclear if they are referencing the corresponding term previously recited in claim 1. The examiner suggests --the [[an]] outer diameter of the cylinder portion--
	Regarding claim 6, lines 11-12, “the plurality of the pairs of the injection ports and the exhaust ports disposed with a predetermined pitch” lacks antecedent basis because there is no prior indication that the pairs of the injection ports and the exhaust ports are disposed with a predetermined pitch. The examiner suggests inserting language before this limitation which indicates the pairs of the injection ports and the exhaust ports are disposed with a predetermined pitch along the direction in which the plurality of tank bodies are conveyed and heated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2019/0195429) in view of Kondo (US 9586345) and Hatta (US 2018/0281240).
	Regarding claim 1, Ueda teaches a high-pressure tank producing apparatus that heats a tank body with fibers impregnated with a thermosetting resin wound around its surface so as to cure the thermosetting resin, the high-pressure tank producing apparatus comprising a heating chamber adapted to house the tank body, and a support adapted to retain the tank body within the heating chamber (Abstract; Figure 4; paragraphs 28, 43 and 53). The tank body shown by Ueda has a cylindrical cylinder portion and dome portions provided at opposed opposite end portions in an axial direction of the cylinder portion (Figures 1 and 4), and accordingly the apparatus of Ueda is clearly capable of heating such a tank body.
	Ueda differs from claim 1 in that:
i.	Ueda does not teach the heating chamber has an injection port for injecting heated gas onto a surface of at least the cylinder portion of the tank body and an exhaust port for discharging the gas to an outside of the heating chamber, the exhaust port being disposed in a position opposite to the injection port with respect to the tank body in a gas injecting direction and where the injection port is projected in the gas injecting direction, and the support retains the tank body in a region where the injection port and the exhaust port overlap with each other as viewed from the gas injecting direction and in a position between the injection port and the exhaust port.
ii.	Ueda does not teach a distance between the injection port and the cylinder portion and distance between the exhaust port and the cylinder portion are each shorter than an outer diameter of the cylinder portion.
	(i)	Ueda illustrates a heating furnace 211, but does not recite structure as to the supply of heated gas in the furnace. In the art of curing composite materials, Kondo suggests a heating chamber having an injection port for injecting heated gas onto a surface of an uncured workpiece and an exhaust port for discharging the gas to an outside of the heating chamber, the exhaust port being disposed in a position opposite to the injection port in a gas injecting direction and where the injection port is projected in the gas injecting direction, and the injection port and the exhaust port overlap with each other as viewed from the gas injecting direction (Figure 2). This configuration facilitates fast heat curing and uniform heating which reduces the occurrence of defective products (column 1, lines 50-67; column 2, lines 18-34). It is clear from Kondo that an uncured workpiece may be suitably positioned in a region where the injection port and the exhaust port overlap with each other as viewed from the gas injecting direction and in a position between the injection port and the exhaust port. Thus when using such a configuration of injection and exhaust ports in the furnace of Ueda, the person of ordinary skill in the art would have readily appreciated that the support may be positioned to retain the tank body in the claimed region to provide suitable heating of the tank body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Ueda because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Kondo and to suitably position the tank body as suggested by Ueda.
	Hatta provides additional motivation to position the support such that a supported tank body is in the claimed region between the injection and exhaust ports. In particular, Hatta suggests minimizing the size of the furnace to achieve energy savings, and illustrates a furnace which is only slightly larger than the tank body (paragraphs 26 and 34; Figures 2-3). As noted above, Kondo suggests providing relatively narrow opposed inlet and exhaust ports in the furnace (Figure 2), the ports provided in a generally central location. In such a configuration with a relatively small furnace chamber, naturally the support would be positioned so as to provide the tank body in the claimed region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the support such that a supported tank body is in the claimed region because one of ordinary skill in the art would have been motivated to minimize the furnace size as suggested by Hatta, such a configuration naturally placing a supported tank body in the claimed region for the reasons provided above.
	As to the tank body limitations, it is noted that an apparatus is not limited to recited material worked upon. See MPEP 2115. In any event, such limitations are clearly taught by Ueda.
	(ii)	These limitations also naturally follow from the suggestion of Hatta to minimize the size of the heating chamber and/or Hatta’s illustration of a chamber which is only slightly larger than the tank body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified apparatus of Ueda because one of ordinary skill in the art would have been motivated to minimize the heating chamber size to achieve energy savings as suggested by Hatta, such minimization naturally resulting in the claimed relative dimensions, as optionally further suggested by Hatta’s illustration of a chamber which is only slightly larger than the tank body.
	Regarding claims 3-4, Kondo clearly suggests relatively narrow injection and exhaust ports relative to the width of the heating chamber (Figure 2), and as noted above, Hatta suggests minimizing the size of the furnace to achieve energy savings, and illustrates a furnace which is only slightly larger than the tank body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified apparatus of Ueda because one of ordinary skill in the art would have been motivated to provide a suitable size of the injection and exhaust ports as suggested by the teachings of Kondo and Hatta for the reasons provided above.
	Alternatively regarding claims 3-4, these limitations are directed to dimensions of the tank body relative to the heating chamber ports, i.e. to the material worked upon. As noted above, an apparatus is not limited to recited material worked upon. See MPEP 2115. A chamber generally shaped as illustrated in Figures 2-3 of Hatta is naturally capable of holding a tank body which satisfies these limitations in view of Kondo’s suggestion to use relatively narrow injection and exhaust ports relative to the width of the heating chamber, and thus using such a chamber satisfies these limitations regardless of any explicit teaching of these limitations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified apparatus of Ueda because one of ordinary skill in the art would have been motivated to provide a known suitable heating chamber shape as suggested by Hatta, such a chamber naturally satisfying these limitations for the reasons provided above.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the additional combination of limitations of claim 6. Continuous furnaces are generally known. See Arena Fernandez (US 2011/0037196; Figures 2-4), Hatta’900 (US 2018/0333900; Figure 2) and Davidson (US 2010/0127418; Figure 4). However none of these references teach or suggest the above noted allowable subject matter.

Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive.
	Applicant argues motivation and reasonable expectation of success are lacking in the modification of Ueda with Kondo. The examiner respectfully disagrees. Ueda teaching curing of a composite workpiece in a heating furnace and Kondo teaches a heating furnace for curing composite workpieces. Thus Kondo provides a reasonable expectation of success for curing and the motivation of using a known suitable heating furnace configuration for curing composite workpieces.
	Applicant argues Kondo does not inject heated gas onto a surface of at least a cylinder portion of a tank body. In response, the rejection is based on a combination of references. Ueda suggests a heating furnace capable of curing a composite tank workpiece. Kondo was merely relied upon for a known suitable heating furnace configuration. Moreover, it is noted that the claims are not limited to the recited tank structure because a claimed apparatus is not limited to recited material worked upon. See MPEP 2115.
	Applicant argues Kondo applies heated gas to a retaining jig rather than onto a surface of at least a cylinder portion of a tank body. In response, the rejection is based on a combination of references. The support suggested by Ueda is not a jig, but rather is a support which engages end portions of the tank as seen in Figure 4. When configuring the heating furnace of Ueda with opposing injecting and exhaust ports as suggested by Kondo, the heated gas would naturally flow over a cylinder portion of the tank body and thus satisfy this capability of the claimed apparatus.
	Applicant argues Hatta does not teach the claimed configuration of the injection and exhaust ports. In response, as noted above, Kondo was relied upon for this configuration. The rejection is based on a combination of references. Hatta was relied upon for suggesting minimizing the size of the furnace to achieve energy savings, and illustrates a furnace which is only slightly larger than the tank body (paragraphs 26 and 34; Figures 2-3). As detailed in the grounds of rejection, minimizing the furnace size would naturally provide the claimed distance between the ports and the cylinder portion. In any event, the claimed apparatus is not limited to a tank of any particular size since the tank is a material worked upon. See MPEP 2115.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745